Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bangor on June 3rd 2021.

Claim 1 is amended as follows: 

1.	A suture anchor apparatus comprising: an anchoring member made from a metal-based material comprising magnesium and comprising a generally elongated body having a proximal end and a distal end, wherein an outer surface of the anchoring member defines a threading that winds around the body in a plurality of turns disposed along a longitudinal axis of the body; wherein the threading has a depth of about 1 mm and a pitch of about 3 mm, wherein the threading tapers from a base to an outer most edge, the threading having [[and ]]adjacent bases that are spaced-apart by 1-2 mm; an eyelet disposed near the distal end and penetrating transversely through the body; and opposed flats within longitudinal slots extending along opposite outer sides of the elongated body and intersecting with the eyelet to provide clearance for sutures extending alongside the elongated body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination does not disclose nor make obvious the suture anchor as recited in the allowed claims.  For example, Robison discloses the suture anchor as described in the previous Office action but fails to disclose a several of the claimed features requiring modification in view of two other references.  It is not found obvious to further structurally modify Robison with one or more additional references to arrive at the invention as presently claimed which further requires opposed flats within longitudinal slots which intersect with the eyelet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771